NOT FOR PUBLICATION                           FILED
                                                                          JUL 21 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILYN COULON,                                 No. 19-55116

                Plaintiff-Appellant,            D.C. No. 2:17-cv-05340-FMO-
                                                FFM
 v.

RICHARD D. FAIRBANK, CEO of Capital             MEMORANDUM*
One,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Marilyn Coulon appeals pro se from the district court’s post-judgment order

denying her Fed. R. Civ. P. 60(b) motion in her action alleging violations of

the Americans with Disabilities Act and the Fair Housing Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not abuse its discretion by denying Coulon’s post-

judgment Rule 60(b) motion because Coulon failed to demonstrate any basis for

relief. See id. at 1263 (grounds for relief from judgment under Rule 60(b)); see

also Casey v. Albertson’s Inc., 362 F.3d 1254, 1257, 1260 (9th Cir. 2004) (to

prevail under Rule 60(b)(3), the “moving party must prove by clear and convincing

evidence” that judgment was obtained through fraud, misrepresentation, or other

misconduct that was not “discoverable by due diligence before or during the

proceedings” (citation and internal quotation marks omitted)); Feature Realty, Inc.

v. City of Spokane, 331 F.3d 1082, 1093 (9th Cir. 2003) (three-part test to prevail

under Rule 60(b)(2)).

      AFFIRMED.




                                          2                                   19-55116